Citation Nr: 1542291	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In June 2015, the Veteran communicated an intent to seek higher ratings for his service-connected posttraumatic stress disorder, diabetes, shell fragment wound residuals, erectile dysfunction, and peripheral neuropathy.  These claims are currently under development at the agency of original jurisdiction (AOJ) and are not ripe for appellate review.  Thus, they are referred to the AOJ for disposition.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's skin disability is manifested by multiple cystic structures and nodular densities resembling insect bites.  The Veteran asserts that he first observed these cysts during his service in Vietnam, and that they have continued to manifest since that time.  Alternatively, he contends that they are caused or aggravated by his service-connected diabetes mellitus.  

An April 2003 private dermatology record reflects treatment for a skin disability of 1 to 4 years duration.  The dermatologist diagnosed not only prurigo nodularis, but also lichenified plaques on the right forearm, epidermoid cysts, ichthyosis vulgaris, and onychodystrophy, first toenails bilaterally.  

A September 2010 VA examination diagnosed the Veteran with prurigo nodularis, and found that the disorder is not related to his diabetes mellitus, because there was no link between the two in the medical literature.  

The examiner did not comment on the diagnoses of skin disabilities other than prurigo nodularis, nor did he comment on the Veteran's competent reports of a skin disability since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  A new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On remand, the Veteran must be asked to provide authorization to obtain any non-VA treatment records which may be relevant to his claim.  38 C.F.R. § 3.159(c)(2).  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA medical professionals who have treated him for a skin disability.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's skin disability.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records since July 2012.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his skin disability.  The entire record must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disability is related to service, taking into account the Veteran's credible reports of experiencing a skin disability since service.  If multiple skin disabilities are diagnosed, please provide an opinion for each skin disability.

If the Veteran's skin disability is not manifesting at the time of the examination, the examiner is to render a diagnosis or diagnoses based on the Veteran's description of the skin rash, as well as the evidence of record.  

For all diagnosed skin disabilities that are not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that they were caused or aggravated by the service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner finds that a diagnosed skin disability is aggravated by the service-connected diabetes mellitus, the examiner must attempt to establish a baseline level of severity of the skin disability prior to aggravation by the service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




